Citation Nr: 1419142	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  07-28 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for mitral valve prolapse.

4. Entitlement to service connection for tension headaches, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1991 to December 1991, March 2003 to October 2003, and February 2005 to February 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's claims file was subsequently transferred to the VA RO in Montgomery, Alabama.  

The Veteran testified before the undersigned Acting Veterans Law Judge at an April 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was brought before the Board in November 2010, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets additional delay in the instant case.  However, the development ordered by the Board in the November 2010 remand has not been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the November 2010 remand, the Board instructed the AOJ to make further attempts at obtaining the Veteran's service treatment records, and to document any such attempts for the record.  No additional service records were sought or obtained following the November 2010 remand.  

The Veteran was provided a VA examination in January 2011, at which the VA examiner rendered negative etiological opinions for diabetes mellitus, hypertension, a mitral valve prolapse, and tension headaches.  These negative etiological opinions were primarily based on a review of the Veteran's service treatment records, which the Board again notes may be incomplete.  Should additional service treatment records be located, an addendum opinion should be obtained.

Further, the Veteran claims service connection for headaches as either directly related to active service, or as secondary to her now service-connected lumbar spine disorder.  The January 2011 VA examiner did not render an opinion as to whether the Veteran's tension headaches are proximately due to, or chronically aggravated by, her service-connected lumbar spine disorder, to include medication prescribed to treat the condition.  See 38 C.F.R. § 3.310 (2013).

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC), U.S. Army Human Resources Command (AHRC), and any other appropriate source to obtain the Veteran's service treatment and personnel records for all periods of active service.  All attempts to locate these records must be documented in the claims file and must continue until it is determined they do not exist or further efforts to obtain them would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

2. Following completion of the above, forward the claims file to the January 2011 VA examiner or, if this examiner is no longer available, to an another appropriate examiner for an addendum opinion.  If the examiner determines that an additional physical examination of the Veteran is necessary, one should be arranged.  The entire paper and virtual claims files must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Following a review of the record, and examination of the Veteran if deemed necessary, the examiner should address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current tension headaches are etiologically related (incurred in, caused or aggravated by) her period(s) of active service?  In offering this opinion, the examiner must address the Veteran's assertion of experiencing headaches since 1995 when she was diagnosed with hypertension.

b. If (a) is answered in the negative, is it at least as likely as not (probability of at least 50 percent) that the Veteran's tension headaches are proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by her service-connected disabilities, to include any medication prescribed for these conditions?

c. If, and only if, additional service treatment records are located, the examiner should address the following:

i. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's preexisting hypertension, diabetes mellitus and/or mitral valve prolapse underwent an increase in severity during any period of active service?  In offering this opinion, the examiner is instructed that a temporary flare-up is not sufficient to establish an increase in severity.

ii. If (i) is answered in the affirmative, is there clear and unmistakable evidence that any such increase in severity is not due to active service or is due to the natural progress of the condition?  In offering such an opinion, the examiner must specifically address the evidence on which the opinion is based.

A complete rationale must be offered for all opinions expressed.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so, and identify any additional evidence, if any, that would allow an opinion to be made.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



